FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                      November 15, 2013

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

v.                                                        No. 13-3217
                                                (D.C. No. 5:12-CR-40117-JAR-1)
ADRIAN LADEAN NASH,                                         (D. Kan.)

             Defendant-Appellant.


                            ORDER AND JUDGMENT*


Before KELLY, HARTZ, and GORSUCH, Circuit Judges.


      Adrian L. Nash entered a guilty plea to possession of a firearm by an unlawful

user of a controlled substance, in violation of 18 U.S.C. § 922(g)(3). The district

court sentenced Mr. Nash to 24 months’ imprisonment, at the low end of the advisory

guidelines range. As part of his plea agreement, Mr. Nash waived his right to

challenge his conviction or sentence on appeal. In spite of this waiver, Mr. Nash has


*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
filed an appeal challenging his conviction and sentence. The government has moved

to enforce the appeal waiver in the plea agreement pursuant to United States v. Hahn,

359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam).

      Under Hahn, we consider: “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. 1325. In his response to the motion to enforce,

Mr. Nash appears to challenge only the scope of the waiver, asserting that he did not

waive his “‘Natural Rights,’” and that he “can raise for the first time on appeal [that]

the district court lacked jurisdiction over the ‘subject matter’.” Resp. at 1. His

argument is without merit.

      In his plea agreement, Mr. Nash “waive[d] any right to appeal or collaterally

attack any matter in connection with [his] prosecution, [his] conviction, and the

components of [his] sentence.” R. Doc. 53 at 6 (emphasis added). In his response,

he contends that his indictment was defective and the district court lacked subject

matter jurisdiction over his case. These are challenges to his prosecution and

conviction and therefore fall within the scope of the broad waiver he signed. He does

not assert that his waiver was not knowing and voluntary or that enforcement of the

waiver would be a miscarriage of justice, and we do not see any meritorious basis for

such assertions.




                                          -2-
      Accordingly, we grant the government’s motion to enforce the appeal waiver

and dismiss the appeal.

                                            Entered for the Court
                                            Per Curiam




                                      -3-